Citation Nr: 0801554	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1970 to October 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which, in pertinent part, 
denied entitlement to service connection for PTSD.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for schizophrenia before 
reaching the merits of the service connection claim.

In July 2005, the veteran provided testimony before a hearing 
officer at the Hartford RO.  A transcript of this hearing is 
of record.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied in an unappealed March 2002 rating 
decision.

2.  The evidence received since the March 2002 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The evidence currently of record is sufficient to 
substantiate the veteran's application to reopen his claim 
for entitlement to service connection for PTSD.  Therefore, 
no further development of the record is required with respect 
to the new and material aspect of the claim.

With respect to the reopened claim, in a letter issued in 
March 2004, prior to the initial adjudication of the claim, 
the RO notified the veteran of the evidence needed to 
substantiate his claim for entitlement to service connection 
for PTSD.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the March 
2004 VCAA letter contained a notation that the veteran should 
provide VA with information describing additional evidence or 
the evidence itself.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until March 2006, the 
timing deficiency was cured by readjudication of the claim in 
a supplemental statement of the case issued in October 2006.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in October 
2006 for his claimed PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
PTSD in an unappealed rating decision in March 2002 based on 
the RO's determination that none of the veteran's reported 
stressors, including witnessing a soldier being crushed to 
death by a truck in September 1971, had been verified.  The 
subsequently received evidence includes a response from the 
U.S. Armed Services Center for Unit Records Research (CURR), 
noting that the September 1971 Monthly Historical Report from 
the Commander, Naval Forces Vietnam (COMNAVFORV) shows that a 
Vietnamese Naval Petty Officer was killed on September 3, 
1971, when a ten-ton cement truck struck him.  This evidence 
is clearly new and material as it verifies one of the 
veteran's reported PTSD stressors, and reopening of the claim 
is in order. 

Reopened Claim

The RO has adjudicated the veteran's claim for service 
connection on the merits after finding new and material 
evidence.  There is, therefore, no prejudice in the Board's 
consideration of the claim on its merits.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred PTSD during active duty 
service in Vietnam as a result of various combat and 
noncombat-related stressors.  As noted above, entitlement to 
service connection for PTSD is based on three criteria, first 
of which is the presence of medical evidence diagnosing the 
condition.  38 C.F.R. § 3.304(f).

Service treatment records show that the veteran was treated 
for "nerves" in May 1971 and was diagnosed with situational 
anxiety.  The same complaints and diagnosis were recorded in 
June 1972.  The examination for separation from service in 
September 1972 shows that the veteran was found to be 
psychiatrically normal.

Supportive of the veteran's claim are numerous VA Medical 
Center (VAMC) clinical records showing treatment and 
hospitalizations for PTSD.  While these records show 
diagnoses of PTSD dating back to December 1999 and as recent 
as August 2005.  

While the veteran was admitted for a two day evaluation to 
treat PTSD in September 2000, his physician found that the 
results of his psychometric testing did not support a 
diagnosis of PTSD despite the veteran's reported symptoms.  

In addition, the diagnosis of PTSD was rendered without 
review of the veteran's claims folders and service treatment 
records and was based on the veteran's reported history.  The 
failure to consider this evidence is significant given the 
veteran's normal psychiatric examination at separation from 
active duty service records and the veteran's failure to 
provide specific stressors to support the diagnosis of PTSD.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).  

The record also contains the examination report and medical 
opinion of the October 2006 VA examiner.  After reviewing the 
veteran's claims folders and examining the veteran, the 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD, as he was unable to provide a 
history of symptoms that convincingly related to his reported 
military exposure.  The examiner also noted that while one of 
the veteran's stressors had been verified, despite repeated 
questioning, the veteran failed to report this event during 
the examination.  Finally, the examiner noted that the 
veteran's description of symptoms was general and had a 
global, non-specific feel with the veteran having great 
difficulty tying his symptoms to any direct experience.  The 
diagnoses were alcohol dependence in full sustained remission 
and nonspecific depressive disorder, by history.  

The August 2005 hospital report is consistent with the 
October 2006 examination insofar as it contains general 
descriptions of symptoms.

The Board has also considered the statements of the veteran 
that he has PTSD.  As noted above, while laypersons are 
competent to describe their symptoms, they are not competent 
to render an opinion as to a medical diagnosis.  Espiritu, 2 
Vet. App. at 492; see also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Therefore, the veteran's statements are not 
very probative.

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD is the examination 
report and medical opinion by the October 2006 VA examiner.  
The examiner's opinion that the veteran did not have PTSD was 
rendered following review of the veteran's medical history 
including service treatment records and was adequately 
supported.  The examiner also had the opportunity to consider 
the records listing a diagnosis of PTSD.  

The Board therefore finds that the preponderance of the 
evidence establishes that the veteran does not have PTSD.  As 
there is no reasonable doubt to be resolved in the veteran's 
favor and the claim must be denied.  


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


